Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 23, 2017                                                                                      Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156181(62)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  PATRICIA T. ESCH, Personal Representative                                                               Kurtis T. Wilder,
  of the ESTATE OF STEPHEN STILES,                                                                                    Justices
              Plaintiff-Appellee,
                                                                    SC: 156181
  v                                                                 COA: 332933
                                                                    Kent CC: 16-000859-NH
  NASIM YACOB, M.D., JIM MCFADDEN, R.N.,
  MINERVA BOOKER, R.N., ESTHER WEST, R.N.,
  CLAIRE EVERSON, L.P.N., DORIS LEMMEN,
  L.P.N., CORIZON HEALTH, INC.,
              Defendants-Appellants,
  and
  DAVID SOVA, D.O., and WEST MICHIGAN
  URGENT CARE, INC.,
             Defendants-Appellees.
  __________________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellee to extend the time
  for filing her answer to the application for leave to appeal is GRANTED. The answer
  will be accepted as timely filed if submitted on or before September 26, 2017.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 August 23, 2017
                                                                               Clerk